Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/22 has been entered.
Applicant's amendment/arguments filed on 10/14/22 as being acknowledged and entered.  By this amendment claims 4, 10-11, 15, 20-25 are canceled, and claims 1-3, 5-9, 12-14, 16-19 are pending with claims 6 and 14 being withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kao et al (US PGPub 2018/0025970) in view of Saito et al. US PGPub 2013/0092925).
Claim 1:  Kao teaches (Fig. 2) an integrated circuit device comprising: a device layer comprising a plurality of transistors (108); a plurality of interconnect layers (110, 124, 126) over the device layer, at least some of the interconnect layers comprising a plurality of metal features and insulation between the metal features [0017]; and a back end memory device (120b) [0016,0033-0034] within at least one layer of the plurality of interconnect layers, the back end memory device including a semiconductor (122) layer over at least a portion of the insulation (118) of an interconnect layer (110),a gate electrode (240), and a gate dielectric layer (242) between the oxide semiconductor layer and the gate electrode a source electrode adjacent a first side of the gate electrode, the source electrode having a substantially uniform vertical thickness throughout and entirety of the source electrode, and a drain electrode adjacent a first side of the gate electrode, the second side opposite the first side, the drain electrode having a substantially uniform vertical thickness throughout and entirety of the drain electrode (Figs. 2A-C).  Several of the transistors in Kao’s figures show this feature which is common in the semiconductor art.  Further it is noted that “substantially” does not require the thickness to be uniform throughout the entire electrode.  Kao does not teach the semiconductor layer is an oxide semiconductor layer, a gate spacer along sides of the gate electrode, wherein the gate dielectric extends beneath the gate spacer, a source electrode on the oxide semiconductor layer, and a drain electrode on the oxide semiconductor layer, wherein the gate spacer is in contact with one or both of the source electrode or the drain electrode; and a capacitor coupled to the source electrode wherein the gate dielectric layer is entirely outside of a footprint of the capacitor.  Saito (Fig. 8A) teaches teach the semiconductor layer is an oxide semiconductor layer (144), a gate spacer (136a/136b) along sides of the gate electrode (148), wherein the gate dielectric (146) extends beneath the gate spacer (136a/136b), a source electrode (142a) on the oxide semiconductor layer and adjacent to the first side of the gate electrode, and a drain electrode (142b) on the oxide semiconductor layer and adjacent to a second side of the gate electrode, the second side opposite the first side, wherein the gate spacer is in contact with one or both of the source electrode or the drain electrode and a capacitor (164) [0211] coupled to the source electrode wherein the gate dielectric layer is entirely outside of a footprint of the capacitor allowing for miniaturization of the device without increasing manufacturing parameters and reduce contact resistance within the device [0049-0050].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the transistor taught by Kao to have had the oxide layer and physical relationship between the oxide layer, spacers and source/drain electrodes as claimed to allow for miniaturization of the device without increasing manufacturing parameters and reduce contact resistance within the device [0049-0050] as taught by Saito.  
Claim 2:  Kao teaches [0013, 0016] peripheral memory device circuitry within the device layer.  
Claim 3:  Saito teaches (Fig. 1B) [0046, 0244-0247] the oxide semiconductor layer (409) includes a first portion (404a), a second portion (404b), and a center portion (403) between the first portion and the second portion, the integrated circuit device further comprising: the source electrode (406a) on the first portion of the oxide semiconductor layer; and the drain electrode (406b) on the second portion of the oxide semiconductor layer; wherein the first portion of the oxide semiconductor layer corresponds to a source region of a memory cell transistor, the second portion of the oxide semiconductor layer corresponds to a drain region of the memory cell transistor, and the gate dielectric layer is between the gate electrode and the center portion of the oxide semiconductor layer.
Claim 5:  Kao teaches (Fig. 2A) a first electrical contact in contact with the source electrode, a second electrical contact in contact with the gate electrode (218), and a third electrical contact in contact with the drain electrode.
Claim 7:  Saito teaches the oxide semiconductor layer includes indium, gallium, zinc, and oxygen [0005, 0057].  
Claim 8:  Saito teaches the oxide semiconductor layer is amorphous [0005, 0057].  
Claim 9:  Saito teaches the oxide semiconductor layer is a layer of one or more of indium zinc oxide, indium oxide, tin oxide, zinc oxide, gallium oxide, and zinc oxide [0005, 0057].  
Claim 12:  Kao teaches computing system comprising the integrated circuit device of claim 1 [0029].    
Claims 13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPub 2012/0242627) in view of Saito et al. US PGPub 2013/0092925).
Claim 13:  Kim teaches (Fig. 10E) an integrated circuit memory device comprising: an oxide semiconductor layer (1004) [0038] within an interconnect layer (1054,1056,152) the oxide semiconductor layer having a first portion, a second portion, and a center portion between the first portion and the second portion, the first portion corresponding to a sourceRESPONSE TO RESTRICTIONPage 4 Serial Number: 16/464,024Dkt: P109912PCT-USregion (1046) of a memory cell transistor, and the second portion corresponding to a drain region (1048) of the memory cell transistor; a gate electrode (1008) over the oxide semiconductor layer; and a gate dielectric layer (1006) between the center portion of the oxide semiconductor and the gate electrode. Kao does not a gate spacer along sides of the gate electrode, wherein the gate dielectric extends beneath the gate spacer, a source electrode on the oxide semiconductor layer and adjacent to the first side of the gate electrode, and a drain electrode on the oxide semiconductor layer and adjacent to a second side of the gate electrode, the second side opposite the first side, wherein the gate spacer is in contact with one or both of the source electrode or the drain electrode, a source electrode adjacent a first side of the gate electrode, the source electrode having a substantially uniform vertical thickness throughout and entirety of the source electrode, and a drain electrode adjacent a first side of the gate electrode, the second side opposite the first side, the drain electrode having a substantially uniform vertical thickness throughout and entirety of the drain electrode and a capacitor coupled to the source electrode wherein the gate dielectric layer is entirely outside of a footprint of the capacitor.  Saito (Fig. 8A) teaches a gate spacer (136a/136b) along sides of the gate electrode (148), wherein the gate dielectric (146) extends beneath the gate spacer (136a/136b), a source electrode (142a) on the oxide semiconductor layer and adjacent to the first side of the gate electrode, and a drain electrode (142b) on the oxide semiconductor layer and adjacent to a second side of the gate electrode, the second side opposite the first side, wherein the gate spacer is in contact with one or both of the source electrode or the drain electrode and a capacitor (164) [0211] coupled to the source electrode wherein the gate dielectric layer is entirely outside of a footprint of the capacitor allowing for miniaturization of the device without increasing manufacturing parameters and reduce contact resistance within the device [0049-0050].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the transistor taught by Kao to have had the oxide layer and physical relationship between the oxide layer, spacers and source/drain electrodes as claimed to allow for miniaturization of the device without increasing manufacturing parameters and reduce contact resistance within the device [0049-0050] as taught by Saito.  
Claim 17:  Saito teaches the oxide semiconductor layer is a layer of indium gallium zinc oxide [0005, 0057].  
Claim 18:  Saito teaches the indium gallium zinc oxide is amorphous [0005, 0057].  
Claim 19:  Saito teaches the oxide semiconductor layer is a layer of one or more of indium oxide, tin oxide, zinc oxide, gallium oxide, zinc oxide nitride, indium zinc oxide [0005, 0057].  
Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPub 2012/0242627) and Saito et al. US PGPub 2013/0092925), as applied to claim 13 above, and further in view of Kao et al (US PGPub 2018/0025970).
Regarding claim 16, as described above, Kim and Saito substantially reads on the invention as claimed, and Kim teaches (Fig. 10E) a first electrical contact (horizontal portion of 1054) in contact with the source electrode (vertical portion of 1054), a gate electrode, and a third electrical contact (horizontal portion of 1056) in contact with the drain electrode (vertical portion of 1056).  Kim and Saito do not teach a second electrical contact in contact with the gate electrode.  Kao teaches (Fig. 2A) a first electrical contact in contact with the source electrode, a second electrical contact in contact with the gate electrode (218), and a third electrical contact in contact with the drain electrode to operate transistor within a BEOL memory device [0026-0027].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Kim to have electrical contacts in contact with the soured, drain and gate electrodes to operate transistor within a BEOL memory device [0026-0027] as taught by Kao.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As stated above, the previously used references teach the claim amendments submitted on 10/14/22. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814